DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 9/7/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 9/7/2020, 1/6/2022, 3/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Songhua et al (CN 101719129A, translation is herein attached).
	Regarding claim 1, Songhua discloses a man-machine conversation (man-machine conversation, abstract, pages 1-2) method, performed by an electronic device, the method comprising: extracting a keyword (keywords extraction from speech, pages 2-4) from input information of a user; determining a candidate article according to the keyword (determine candidate article from extracted keywords, pages 2-4); obtaining a plurality of sentences (pages 2-4) in the candidate article, and determining a score (scores, pages 2-4) of each of the plurality of sentences; extracting part of the plurality of sentences based on the score of each of the plurality of sentences (extractions based upon scores, abstract, pages 1-4); and generating return information (return information, abstract, pages 2-4) that includes the extracted part of the plurality of sentences (plurality of sentences, pages 1-4).
Regarding claim 2, Songhua further discloses the method according to claim 1, wherein the extracting a keyword (keywords extraction, pages 2-4) from input information of a user comprises: extracting the keyword from voice input information (extracting keywords from speech input, pages 2-4) of the user; or extracting the keyword from text input information of the user.
Regarding claim 3, Songhua further discloses the method according to claim 1, wherein the extracting a keyword (extracting keywords, abstract, pages 1-4) from input information of a user comprises: performing word segmentation (pages 2-4) on the input information, to obtain a plurality of input words; determining word vectors (words vectors, pages 2-4) of the plurality of input words; determining word similarities between the plurality of input words based on cosine similarities (words similarity, pages 2-4) and the word vectors; determining importance levels of the plurality of input words according to the word similarities; and determining the keyword according to a sorting order (sorting orders, pages 3-4) of the importance levels.
Regarding claim 4, Songhua further discloses the method according to claim 1, wherein the determining a candidate article according to the keyword comprises: searching in a predetermined platform according to the keyword, to determine the candidate article.
Regarding claim 5, Songhua further discloses the method according to claim 1, wherein the determining a score (scores, pages 2-4) of each of the plurality of sentences comprises: determining a first score (scores, pages 2-4) according to an importance level of each of the plurality of sentences in the article; determining a second score according to a similarity between each of the plurality of sentences and the input information; and determining the score (scores, pages 2-4) of each sentence according to the first score and the second score.
Regarding claim 6, Songhua further discloses the method according to claim 5, wherein the determining a first score according to an importance level (important levels, pages 2-4) of each of the plurality of sentences in the article comprises: determining a sentence vector (vectors, pages 2-4) of each of the plurality of sentences; determining sentence similarities between sentence vectors of the plurality of sentences; and obtaining the importance level (important of each sentences, abstract, pages 2-4) of each sentence in the article based on the sentence similarities, to determine the first score.
Regarding claim 7, Songhua further discloses the method according to claim 6, wherein the determining a sentence vector of each of the plurality of sentences comprises: performing word segmentation on a sentence, to obtain a plurality of words; determining word vectors of the plurality of words; determining term frequency-inverse document frequencies (TF-IDFs) of the plurality of words (frequency of words, pages 2-3); and determining the sentence vector of the sentence according to the TF-IDFs and the word vectors.
Regarding claim 8, Songhua further discloses the method according to claim 6, wherein the obtaining the importance level (important level, abstract, pages 1-3) of each sentence in the article based on the sentence similarities (similarities, page 2), to determine the first score comprises: constructing a similarity matrix based on the sentence similarities (page 2); constructing a graphical model (models, pages 2-3) based on the similarity matrix by using each sentence as a node and using each sentence similarity as a weight of an edge; obtaining the importance level of each sentence in the article based on the graphical model; and determining the first score through the importance level (important levels, abstract, pages 1-3) of each of the plurality of sentences.
Regarding claim 9, Songhua further discloses the method according to claim 5, wherein the determining a second score according to a similarity between each of the plurality of sentences and the input information comprises: determining an information vector (vectors, pages 2-3) of the input information of the user; determining a sentence vector of each of the plurality of sentences; determining the similarity between the information vector and the sentence vector of each sentence based on a cosine similarity; and determining the second score (scores, pages 2-3) according to the similarity between the information vector and the sentence vector of each sentence (similarity vectors between sentences, pages 2-3).
Regarding claim 10, Songhua further discloses the method according to claim 1, wherein the extracting part of the plurality of sentences comprises: sorting (sorting, pages 2-3) the plurality of sentences according to the score of each of the plurality of sentences, to obtain a sorting result; and extracting the part of the plurality of sentences according to the sorting result (also see pages 4-5 for more details respect to sorting).
Regarding claim 11, Songhua further discloses the method according to claim 10, wherein generating the return information comprises: performing natural language (NPL, page 2) processing on the extracted part of sentences, to generate the return information.
Regarding claim 12, Songhua further discloses the method according to claim 3, further comprising: obtaining the word vectors by training word data through a word vector training algorithm (training algorithms, pages 3-4).
Regarding claims 13-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-12 above; therefore, claims 13-20 are rejected for the same rejection rationale/basis as described in claims 1-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674